Name: Council Regulation (EEC) No 6/81 of 1 January 1981 amending Regulation (EEC) No 1587/80 fixing, for the 1980/81 marketing year, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in these centres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 1 / 10 Official Journal of the European Communities 1 . 1 . 81 COUNCIL REGULATION (EEC) No 6/81 of 1 January 1981 amending Regulation (EEC) No 1587/80 fixing, for the 1980/81 marketing year, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in these centres THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the market situation in Greece shows that the prices of competing products in the crop system in Greece and in the Community of Nine are similar ; whereas the Greek market has a deficit in oilseeds ; whereas a price should be fixed in Greece at the same level as the basic intervention price in the Commu ­ nity of Nine, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1917/80 (2 ), and in particular the first subparagraph of Article 22 (2) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1 587/80 (3) fixed, for the 1980/81 marketing year, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in those centres ; Whereas, with a view to the accession of Greece, the main intervention centre in Greece and the derived intervention price applicable in that centre should be fixed for that marketing year ; The following is hereby added to the Annex to Regula ­ tion (EEC) No 1587/80 : 1 . in section A (for colza and rape seed) : 'Komotini 36-77 ; 2 . in section B (for sunflower seed) : 'Komotini 40-05'. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (') OJ No L 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 186, 19 . 7 . 1980 , p . 1 . ( 3 ) OJ No L 160 , 26 . 6 . 1980 , p . 6 .